Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 23, 2014

The Court of Appeals hereby passes the following order:

A15D0174. DARRELL BROWN v. THE STATE.

      A jury found Darrell Brown guilty of multiple offenses, including aggravated
assault, aggravated battery and kidnapping with bodily injury, and we affirmed his
convictions on appeal. See Brown v. State, 275 Ga. App. 99 (619 SE2d 789) (2005).
Brown subsequently filed a motion alleging his sentence was void. The trial court
denied the motion, and Brown filed this application for discretionary appeal.
      A direct appeal may lie from an order denying a motion to correct a void
sentence if the defendant raises a colorable claim that the sentence is, in fact, void or
illegal. See Harper v. State, 286 Ga. 216 n.1 (686 SE2d 786) (2009); Burg v. State,
297 Ga. App. 118, 119 (676 SE2d 465) (2009). Here, however, Brown’s argument
that his sentences should have merged or that the verdict was inconsistent are
challenges to his convictions, not to his sentence. See Williams v. State, 287 Ga. 192
(695 SE2d 244) (2010) (merger); Ray v. State, 273 Ga. App. 656, 661 (5) (615 SE2d
812) (2005) (inconsistent verdict). Because Brown has not raised a valid void-
sentence claim, we lack jurisdiction to consider his appeal. See Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010); Harper, supra. Accordingly, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     12/23/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.